Exhibit 10.1

LIMITED WAIVER CREDIT AGREEMENT

This Limited Waiver to Credit Agreement (this “Agreement”) entered into and made
effective as of December 18, 2015 (the “Waiver Effective Date”), is by and among
NOW, Inc., as borrower (“Borrower”), the subsidiaries of the Borrower party
hereto (each a “Guarantor” and collectively, the “Guarantors”), the Lenders (as
defined below) and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and as
issuing lender and swing line lender under the Credit Agreement.

RECITALS

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are parties to the Credit Agreement
dated as of April 18, 2014 (the “Credit Agreement”);

WHEREAS, the Borrower may be unable to cause the Interest Coverage Ratio as of
the fiscal quarter ending December 31, 2015 to be greater than or equal to 3.00
to 1.00 as required under Section 6.8(b) of the Credit Agreement (the “Potential
Default”) and the Borrower will acknowledge that the Potential Default, if it
occurs, would constitute an Event of Default arising under the Credit Agreement;

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to provide a temporary waiver of the Potential Default; and

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AGREEMENT

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation”. Section headings have been inserted in this Agreement as a matter
of convenience for reference only and it is agreed that such Section headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement.

Section 2. Acknowledgment and Limited Waiver.

(a) Each Credit Party hereby acknowledges and agrees that the Potential Default,
if it occurs, would constitute an Event of Default for all purposes under the
Credit Agreement and the other Credit Documents.

(b) The Majority Lenders hereby agree, subject to the terms of this Agreement,
(i) to temporarily waive the Potential Default until the date (the “Waiver
Termination Date”) that is the earlier to occur of (x) January 31, 2016, and
(y) the date of the occurrence of any Default or Event of Default (other than
the Potential Default), and (ii) for the avoidance of doubt, until the Waiver
Termination Date, the existence of the Potential Default, solely by itself,
shall not be construed to result in any failure of the Borrower to satisfy the
conditions to borrowing under Section 3.3.



--------------------------------------------------------------------------------

(c) The waiver by the Lenders described above is contingent upon the
satisfaction of the conditions precedent set forth in Section 4 below and is
limited to the Potential Default. Such waiver is limited to the extent expressly
described herein and shall not be construed to be a consent to or a permanent
waiver of the Potential Default or any other terms, provisions, covenants,
warranties or agreements contained in the Credit Agreement or in any of the
other Credit Documents. The Lender Parties reserve (i) the right to exercise any
rights and remedies available to the them in connection with such Potential
Defaults on and after the Waiver Termination Date and (ii) the right to exercise
any rights and remedies available to them in connection with any other present
or future defaults with respect to the Credit Agreement or any other provision
of any Credit Document. The waiver by the Lenders described in this Section 2 is
temporary in nature and such Potential Default shall, unless otherwise waived by
the Majority Lenders, be immediately and automatically reinstated on the Waiver
Termination Date and shall constitute an “Event of Default” under the Credit
Agreement and the other Credit Documents.

(d) Each Credit Party hereby further agrees and acknowledges that (i) the
Potential Default has not been permanently waived as a result of this Agreement
and that such waiver is temporary in nature, and (ii) from and after the Waiver
Termination Date, all rights and remedies of the Lenders enjoined as a result of
this Section 2 shall, unless otherwise waived by the Majority Lenders, be
reinstated.

Section 3. Representations and Warranties. Each Credit Party hereby represents
and warrants that, as of the date hereof: (a) after giving effect to this
Agreement, the representations and warranties of the Credit Parties contained in
the Credit Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, except that any representation and
warranty which by its terms is made as of a specified date shall be true and
correct only as of such specified date; (b) after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing;
(c) the execution, delivery and performance of this Agreement are within the
limited liability company or corporate power and authority of such Credit Party
and have been duly authorized by appropriate limited liability company and
corporate action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Credit Party enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity, and no portion of the Obligations
are subject to avoidance, subordination, recharacterization, recovery, attack,
offset, counterclaim, or defense of any kind; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Credit Parties, on a consolidated basis, are Solvent.

Section 4. Conditions to Effectiveness. This Agreement shall become effective on
the Waiver Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement: (a) the Administrative Agent shall have
received this Agreement executed by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent and the Majority Lenders; and (b) the
Borrower shall have paid all reasonable and documented fees and expenses of the
Administrative Agent’s outside legal counsel pursuant to all invoices presented
for payment on or prior to the Waiver Effective Date.

 

2-



--------------------------------------------------------------------------------

Section 5. Acknowledgments and Agreements.

(a) Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment with respect thereto.

(b) The description herein of the Potential Default is based upon the
information provided to the Lenders on or prior to the date hereof and shall not
be deemed to exclude the existence of any other Defaults or Events of Default.
The failure of the Lenders to give notice to any Credit Party of any such other
Defaults or Events of Default is not intended to be nor shall be a waiver
thereof. Each Credit Party hereby agrees and acknowledges that the Lender
Parties require and will require strict performance by the Credit Parties of all
of their respective obligations, agreements and covenants contained in the
Credit Agreement and the other Credit Documents (including any action or
circumstance which is prohibited or limited during the existence of a Default or
Event of Default), and no inaction or action by any Lender Party regarding any
Default or Event of Default (including but not limited to the Potential Default)
is intended to be or shall be a waiver thereof (other than the temporary waiver
thereof expressly provided in Section 2 above). Each Credit Party hereby also
agrees and acknowledges that no course of dealing and no delay in exercising any
right, power, or remedy conferred to any Lender Party in the Credit Agreement or
in any other Credit Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy.

(c) The Lender Parties hereby expressly reserve all of their respective rights,
remedies, and claims under the Credit Documents. Except as expressly provided in
this Agreement, nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default (including, without
limitation, the Potential Default) under any of the Credit Documents, (ii) any
of the agreements, terms or conditions contained in any of the Credit Documents,
(iii) any rights or remedies of any Lender Party with respect to the Credit
Documents, or (iv) the rights of any Lender Party to collect the full amounts
owing to them under the Credit Documents.

(d) Each party hereto hereby adopts, ratifies, and confirms the Credit Agreement
and acknowledges and agrees that the Credit Agreement is and remains in full
force and effect, and the Borrower and Guarantors acknowledge and agree that
their respective liabilities and obligations under the Credit Agreement, the
other Credit Documents, and the Guaranty Agreements, are not impaired in any
respect by this Agreement.

(e) This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 6. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty
Agreement are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty Agreement), as such
Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty, in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any of the other Credit Documents.

 

3-



--------------------------------------------------------------------------------

Section 7. Governing Law. This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or by electronic mail (including via any “.pdf” or other
similar electronic means) and all such signatures shall be effective as
originals.

Section 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 10. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 11. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE
ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO
THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AGREEMENT,
THE CREDIT AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

 

BORROWER: NOW INC. By:  

/s/ Daniel L. Molinaro

 

Daniel Molinaro

 

Senior Vice President and Chief Financial Officer

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

GUARANTORS: DNOW L.P.

By: Wilson International, Inc., its general partner

By:  

/s/ Daniel L. Molinaro

 

Daniel Molinaro

 

President & Treasurer

NOW MANAGEMENT, LLC By:  

/s/ Daniel L. Molinaro

 

Daniel Molinaro

 

President & Treasurer

WILSON INTERNATIONAL, INC. By:  

/s/ Daniel L. Molinaro

 

Daniel Molinaro

 

President & Treasurer

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS/ISSUING LENDER/SWINGLINE LENDER: WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, Swingline Lender,
and a Lender

By:   /s/ Donald W. Herrick, Jr.

Name:   Donald W. Herrick, Jr. Title:   Director

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as a Swingline Lender and a Lender

By:   /s/ Nicole Bradshaw

Name:   Nicole Bradshaw Title:   VP-Finance, National Client Group

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as a Lender

By:   /s/ Jonathan Wilson

Name:   Jonathan Wilson Title:   Director

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender

By:   /s/ Ivan Davey

Name:   Ivan Davey Title:   Vice President

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

DNB CAPITAL LLC as a Lender

By:   /s/ Jill Ilski

Name:   Jill Ilski Title:   First Vice President

By:   /s/ Elnar Gulstad

Name:   Elnar Gulstad Title:   Senior Vice President

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

FIFTH THIRD BANK as a Lender

By:   /s/ Matthew Lewis

Name:   Matthew Lewis Title:   Vice President

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION as a Lender

By:   /s/ Steven Smith

Name:   Steven Smith Title:   Director

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender

By:   /s/ Thomas Okamoto

Name:   Thomas Okamoto Title:   Authorized Officer

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a Lender

By:   /s/ Jonathan Luchansky

Name:   Jonathan Luchansky Title:   Vice President

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a Lender

By:   /s/ Mark Oberreuter

Name:   Mark Oberreuter Title:   Vice President

 

Signature Page to Limited Waiver to Credit Agreement

(NOW Inc.)